Citation Nr: 0023371	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  95-35 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral leg 
condition.

3.  Entitlement to an increased evaluation for bilateral pes 
planus, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION


The veteran had active service from February 1943 to March 
1946.

In August 1994, the Board of Veterans' Appeals (Board) 
determined that the veteran had not submitted evidence of 
well-grounded claims for service connection for a back 
disorder and a bilateral leg condition.  The Board did not 
consider whether the veteran was entitled to service 
connection for these disabilities based on aggravation due to 
the service-connected flat feet, his only service-connected 
disability.

In 1994, the veteran submitted evidence to reopen the claim 
for service connection for a back disorder and a bilateral 
leg condition, and in 1995 he submitted a claim for an 
increased evaluation for the bilateral pes planus.  The 
appeal came to the Board from September 1994 and August 1995 
RO rating decisions that determined there was no new and 
material evidence to reopen the claims for service connection 
for a back disorder and a bilateral leg condition, and that 
denied an increased evaluation for the pes planus (rated 
30 percent).  

In May 1997, the Board notified the RO to consider the claims 
for service connection for a back disorder and a bilateral 
leg condition on a de novo basis in light of the holding of 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, the Court) in Allen v. Brown, 7 Vet. 
App. 439 (1995).  At that time and in October 1998, the Board 
remanded the case to the RO for additional development with 
regard to the issues listed on the first page of this 
decision.





FINDINGS OF FACT

1.  The veteran's back and bilateral leg problems in service 
were acute and transitory, resolved without residual 
disability, and are unrelated to his current back and 
bilateral leg conditions.

2.  The veteran's current back and bilateral leg conditions 
were first demonstrated many years after service and are not 
casually related to an incident of service or to a service-
connected disability.

3.  The bilateral pes planus is manifested primarily by 
slight tenderness over the plantar surface of each heel with 
complaints of pain on use of the feet; marked pronation, 
extreme tenderness of the plantar surfaces, spasms, and 
marked inward displacement of the tendo Achilles tendons are 
not found.


CONCLUSIONS OF LAW

1.  A chronic back disorder, including spondylosis of the 
lumbar and cervical spine and joint facet disease of the 
lumbar spine, was not incurred in or aggravated by active 
service; nor may arthritis of the spine be presumed to have 
been incurred in active service; nor is a back disorder 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (1999).

2.  A chronic bilateral leg condition, including arthritis of 
the knee and peripheral neuropathy of the lower extremities, 
was not incurred in or aggravated by active service; nor may 
arthritis of the knees be presumed to have been incurred in 
active service; nor is a bilateral leg condition proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (1999).

3.  The criteria for a rating in excess of 30 percent for 
bilateral pes planus are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.71a, Code 5276 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Back Disorder and a Bilateral 
Leg Condition

A.  Factual Background

The veteran had active service from February 1943 to March 
1946.

Service medical records are negative for back and bilateral 
leg conditions.  The report of the veteran's medical 
examination for separation from service does not show the 
presence of a back disorder or a bilateral leg condition 
other than bilateral pes planus.

VA and private medical reports show that the veteran was 
treated and evaluated for various conditions after service 
from the 1940's to the 1990's.  The more salient medical 
reports with regard to the claims being considered in this 
appeal are discussed in the appropriate sections of this 
decision.

The veteran underwent a VA medical examination in July 1946.  
There were no complaints or findings with regard to a back 
condition or a bilateral leg condition other than bilateral 
pes planus.

The veteran underwent a VA medical examination in January 
1948.  He complained of pain in the back on forward bending.  
No abnormalities of the back were found.  A back disorder or 
a bilateral leg condition other than pes planus was not 
found.

A report of VA X-ray study of the cervical spine in January 
1989 shows findings consistent with cervical spondylosis.

VA reports show that the veteran underwent NCV/EMG (nerve 
conduction velocity/electromyograph) studies in March 1990.  
The NCV study of the lower extremities was within normal 
limits.  The EMG study of the lower extremities showed 
deficits in the right lower extremity and was otherwise 
unremarkable.  

A VA report of CT (computed tomography) of the lumbar spine 
in March 1990 showed evidence of disc herniation and mild 
hypertrophic changes of the facet joints.

The veteran underwent a VA medical examination in November 
1990 to determined the severity of his flat feet.  He 
complained of recent pain in his legs and lower back.  The 
diagnosis was bilateral pes planus.  No other disabilities 
were noted.

The veteran underwent a VA medical examination in August 
1992.  He gave a history of low back pain for the last 20 
years.  The diagnosis was osteoarthritis of the lumbar spine.  
The examiner noted that the veteran also had flat feet that 
materially contributed to excessive low back pain.

Statements from comrades of the veteran while in service and 
from acquaintances and relatives were received in 1989 and 
the 1990's.  These statements are to the effect that the 
veteran had problems with his lower back and legs while in 
service.

A VA report of the veteran's treatment in August 1995 shows 
impressions of cervical radiculopathy, lumbosacral 
radiculopathy, and mild peripheral neuropathy in the lower 
extremities.  A VA report of his treatment in September 1995 
shows the impressions of degenerative joint disease of the 
left knee, cervical spondylosis, and chronic low back pain.

A private medical report shows that X-rays were taken of the 
veteran's lumbar spine in August 1996.  The impression was 
mild lumbar spondylosis.


The veteran underwent a VA medical examination in August 
1997.  The diagnoses were chronic subjective low back pain 
with normal physical examination and pes planus.  The 
examiner opined that the veteran's lower back pain was not 
related to military service.

A private medical report shows that the veteran was examined 
in October 1998.  X-rays of the knees reportedly showed 
degenerative arthritis.  

An addendum dated in December 1998 to the report of the 
veteran's VA medical examination in August 1997 was prepared 
by the examiner who performed the August 1997 examination.  
The addendum notes that reports of the veteran's previous 
examinations and claims folders were reviewed.  It was noted 
that these records revealed the presence of lumbosacral and 
cervical spondylosis, degenerative joint disease of the 
knees, and facet joint disease of the lumbosacral spine.  The 
examiner opined that the veteran's low back and bilateral 
knee disabilities were not in any way related to or caused by 
or increased in severity by the service-connected pes planus.


B.  Legal Analysis

The veteran's claims for service connection for a back 
disorder and a bilateral leg condition, as well as the claim 
for an increased evaluation for bilateral pes planus 
discussed in section II of this decision, are well grounded, 
meaning the claims are plausible.  The Board finds that all 
relevant evidence has been obtained with regard to the claims 
and that no further assistance to the appellant is required 
to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1999).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that when aggravation of a non-service-connected disability 
is proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen.  

The evidence does not show that the veteran engaged in combat 
with the enemy while in service in order to consider his 
statements with regard to the presence of back and leg 
problems in service as proof of the presence of those 
conditions in service under the provisions of 38 U.S.C.A. 
§ 1154(b) (West 1991).  Nevertheless, statements from service 
comrades of the veteran indicate that he had such problems in 
service, and the Board finds this evidence shows the presence 
of back and bilateral leg conditions in service.  The 
objective medical records, including the report of his 
medical examination for separation in March 1946, however, do 
not show the presence of such conditions.  Likewise, the 
post-service medical records do not show the presence of a 
chronic back condition until around 1989 and do not show the 
presence of a chronic bilateral leg condition other than 
bilateral pes planus until the 1990's.  38 C.F.R. § 3.303(c) 
(1999).  Under the circumstances, the Board finds that the 
veteran's back and bilateral leg conditions in service were 
acute and transitory, and resolved without residual 
disability.

The post-service medical records, other than the report of 
the veteran's VA medical examination in August 1992, do not 
link the veteran's current back and bilateral leg conditions 
to an incident of service or to the service-connected 
bilateral pes planus.  The report of the August 1992 VA 
medical examination contains the opinion of the examiner that 
the veteran's low back pain was aggravated by the pes planus.  
This evidence raises the possibility of entitlement to 
secondary service connection for a low back disability based 
on aggravation in accordance with the holding of the Court in 
Allen, 7 Vet. App. 439.

In August 1997, the veteran underwent another VA medical 
examination and the examiner who conducted this examination 
opined that the veteran's low back pain was unrelated to 
service.  In a December 1998 addendum to the report of the 
August 1997 medical examination, the examiner noted that 
reports of the veteran's previous examinations and claims 
folders were reviewed and opined that the veteran's low back 
condition and bilateral knee condition were not related to or 
caused by or increased in severity by the pes planus.  The 
Board finds that this latter opinion to be more persuasive 
than the opinion of the examiner who conducted the August 
1992 VA medical examination because it is more consistent 
with the overall evidence of record and is based on a review 
of all the medical evidence in the veteran's case.

Statements from the veteran and acquaintances are to the 
effect that he has back and bilateral leg problems that are 
related to his service-connected bilateral pes planus, but 
this lay evidence is not sufficient to support his claim for 
secondary service connection for back and bilateral leg 
conditions based on medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 498 (1992).

After consideration of all the evidence, the Board finds that 
the veteran's current back and bilateral leg conditions, 
first found many years after service, are not causally 
related to an incident of service, including the acute back 
and bilateral leg conditions, or to a service-connected 
disability.  The preponderance of the evidence is against the 
claim for service connection for these conditions, and the 
claims are denied.





II.  Increased Evaluation for Bilateral Pes Planus

A.  Factual Background

Service medical records show the presence of bilateral pes 
planus.

A May 1946 RO rating decision granted service connection for 
pes planus.  A 10 percent evaluation was assigned for this 
condition, effective from March 1946.

An April 1993 RO rating decision increased the evaluation for 
bilateral pes planus from 10 to 30 percent.  This increase 
was effective from December 1989.  This rating has remained 
unchanged since then.

The veteran underwent a VA medical examination in August 
1995.  He had bilateral ankle swelling, particularly to the 
lateral aspect of each ankle, greater on the right than the 
left.  The range of motion of the tibiotalar joint was 20 
degrees dorsiflexion with 40 degrees of plantar flexion.  
Inversion and eversion of the subtalar joints were 10 degrees 
and 15 degrees, respectively.  Range of motion of the 
metatarsophalangeal joints of each toe was approximately 50 
degrees with plantar flexion of approximately 50 degrees.  He 
could stand on his toes.  Varus alignment was normal.  X-rays 
revealed no arthritis.  Mild heel spur on the right side was 
found.  The diagnoses were bilateral heel pain, not caused by 
bilateral pes planus.  

Private medical reports show that the veteran receives 
physical therapy for his bilateral pes planus.  A report of 
his physical therapy treatment in February 1996 notes his 
complaints of soreness of the plantar aspect of both feet 
with intermittent pain aggravated by standing or walking.  
There was tenderness elicited upon palpation of the inferior 
and posterior surfaces of the calcaneus and entire plantar 
fascia.  Range of motion of both lower extremities were 
within normal limits.  There was gastroc inflexibility, 
bilaterally.

At the August 1997 VA medical examination, the veteran had 
bilateral pes planus, grade 4.  There was no evidence of 
cavus deformities.  Both feet were warm and dry.  The hair on 
the dorsum of each foot was sparse.  The toenails appeared 
normal.  There was no evidence of hallux valgus.  There was 
no evidence of corns or calluses on either foot.  There was 
no evidence of hammertoes.  The examiner found no other 
evidence of abnormalities of either foot.  An addendum dated 
in December 1998 to the report of this VA medical 
examination, prepared by the examiner, notes that there was 
no evidence of marked pronation of the veteran's feet at the 
August 1997 medical examination.  The examiner also noted 
that there was a slight degree of tenderness over the plantar 
surface of each heel, more so on the right.  There was no 
evidence of inward displacement of the tendo Achilles tendons 
and there was no evidence of spasm of the tendo Achilles 
tendons on manipulation.  It was noted that the veteran wore 
arch supports in the past that the examiner felt improved his 
condition.


B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991).  Although 
the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41 (1999), where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Also, where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  An evaluation of the 
level of disability present must also include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. §§ 
4.10, 4.40, 4.45 (1999).

The representative request consideration by the Board of the 
functional impairment caused by the veteran's painful feet in 
the evaluation of the bilateral pes planus.  The Board notes 
that the medical evidence does not show any significant 
limitation of motion of a joint associated with the bilateral 
pes planus.  Additionally, the bilateral pes planus is 
currently evaluated as 30 percent disabling.  This is the 
maximum schedular rating provided under the provisions of 
diagnostic code 5284.  Since this is the maximum rating 
assignable, consideration of the effects of pain as described 
in 38 C.F.R. §§ 4.40, 4.45 (1999) is obviated.  Functional 
losses due to pain or other manifestations of the veteran's 
low back disability must be accounted for in terms of 
limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, such an analysis is not required when the 
maximum disability rating assignable for limitation of motion 
of the affected area has already been assigned, or when the 
applicable rating criteria are not predicated on the loss of 
range of motion.  See Johnston v. Brown, 10 Vet. App. 80 
(1997); Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  The 
veteran has already been assigned the maximum rating 
allowable.  Under the circumstances, the Board will evaluate 
the bilateral pes planus under diagnostic code 5276 and finds 
that consideration of the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (1999), dealing with functional impairment due to pain, 
weakness, fatigue or incoordination in accordance with the 
holding of the Court in DeLuca are not of benefit to the 
veteran in this case.

A 10 percent evaluation is warranted for moderate bilateral 
acquired flatfoot (pes planus) where the weight-bearing lines 
are over or medial to the great toes and there is inward 
bowing of the tendo achillis and pain on manipulation and use 
of the feet.  A 30 percent evaluation is warranted for severe 
bilateral acquired flatfoot manifested by marked deformity 
(pronation, abduction, etc.), accentuated pain on 
manipulation and use of the feet, indications of swelling on 
use of the feet, and characteristic callosities.  A 
50 percent rating is warranted for pronounced bilateral 
acquired flatfoot manifested by marked pronation, extreme 
tenderness of the plantar surfaces of the feet, and marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation which is not improved by orthopedic shoes or 
appliances.  38 C.F.R. § 4.71a, Code 5276 (1999).

The medical evidence in this case reveals that the veteran 
has bilateral pes planus that is manifested primarily by 
slight tenderness over the plantar surface of each heel with 
complaints of painful feet on use.  The evidence does not 
show marked pronation, extreme tenderness of the plantar 
surfaces, spasms, and marked inward displacement of the tendo 
Achilles tendons in order to support the assignment of a 
50 percent rating for the bilateral pes planus under 
diagnostic code 5276.  The preponderance of the evidence is 
against the claim for an increased evaluation for bilateral 
pes planus, and the claim is denied.  

Since the preponderance of the evidence is against the claims 
for service connection for back and bilateral leg conditions, 
and an increased evaluation for bilateral pes planus, the 
benefit of the doubt doctrine is not for application with 
regard to these claims.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back disability is denied.  

Service connection for a bilateral leg conditions is denied.

An increased evaluation for bilateral pes planus is denied.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

 

